Citation Nr: 1503632	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran served on active duty from October 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In January 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  However, the Veteran originally filed a claim of entitlement to service connection for PTSD; he has not indicated that he wanted to claim entitlement to service connection for any other acquired psychiatric disorder.  In addition, the record does not indicate that any other diagnosis is (or may be) related to service.  As such, the Board characterized the issue on appeal as indicated.  

This claim was previously before the Board in April 2014, wherein the Board remanded the claim for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in June 2014, the Veteran's claim was returned to the Board.  



FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The Veteran has been diagnosed with PTSD attributable to a verified in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board also observes that the undersigned VLJ, at the Veteran's January 2014 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

As an initial matter, the Board finds that the Veteran in this case engaged in combat with the enemy.  The Veteran served in Vietnam and engaged in military operations against hostile forces, for which he was awarded the Bronze Star Medal and the Army Commendation Medal.  A finding that a Veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.   Based on the above, the Board finds that the Veteran engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are applicable in this case.
The Veteran was afforded VA examinations in December 2011 and June 2014.  According to the December 2011 VA examiner, the Veteran met all of the criteria for a diagnosis of PTSD, with the exception of criterion B for recurrent re-experiencing of the traumatic events; however, elsewhere in the report, the VA examiner noted that the Veteran reported a history of troubling recollections of combat when exposed to reminders of his experiences in Vietnam, and that the Veteran experienced hypervigilance and hyperstartle responses.  The VA examiner found that the Veteran did not have a mental disorder.

The May 2014 VA examination report indicates that the Veteran was diagnosed with an unspecified depressive disorder characterized by irritability, dysphoria, hypersensitivity to criticism (negative mood reactivity), social alienation, and fear.  The VA examiner found that the Veteran's symptoms did not correspond to those associated with PTSD.  The VA examiner acknowledged that the Veteran had in-service stressors, but found that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD because the Veteran over reported psychopathology and did not have symptoms corresponding to Criterion B through H.

In February 2014, a private psychologist, Dr. D, reviewed VA records provided by the Veteran.  She determined the Veteran meets the diagnostic criteria for PTSD. She discussed his contended stressors, and following a clinical interview and mental status examination, diagnosed the Veteran with PTSD.  

Treatment records from the Vet Center show that the Veteran was treated for PTSD.  The initial intake report states that the Veteran was diagnosed with PTSD on the basis that he experienced and witness events involving serious injury and an intense fear and horror.  The evaluator noted that the Veteran continues to experience survivors' guilt, distressing recollections of in-service events, nightmares, intrusive thoughts cued by smells and sounds, avoidant thoughts and feelings, detachment from others, impaired sleep, hypervigilance, and hyperstartle response.  

A July 2014 evaluation report by a private psychologist, Dr. F indicates that the Veteran had been diagnosed with PTSD in accordance with the DSM-V criteria.  Dr. F indicated that the electronic record was not reviewed, but the Veteran's file was reviewed.  Dr. F enumerated each of the criterion, A through H, and provided specifics as to how each criterion was met by the Veteran, as well as enumerated the Veteran's PTSD symptomatology.  

Lastly in support of the claim is the Veteran's testimony before the undersigned as to how his PTSD symptomatology has affected his life since his service in Vietnam.  

In this case, the Board finds that at a very minimum, the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.  The Board finds the May 2014 VA examination report to be of low probative value because the opinion was based on the examiner's assertion that the Veteran's psychopathology was over reported and that he was unable to correspond the Veteran's symptoms to the DSM-V criteria.  However, both private psychologists and the Veteran's counselor at the Vet Center found that the Veteran met the DSM-IV/V criteria for a diagnosis of PTSD.  Moreover, the Board observes that the December 2011 VA examiner found that the Veteran met all of the criterion except B, despite noting symptoms commensurate with criterion B upon evaluation.

Thus, giving the Veteran the benefit of the doubt, service connection for PTSD is granted.  The Veteran's in-service stressors are corroborated.  The Veteran has a PTSD diagnosis in accordance with DSM-IV (as confirmed in the February 2014 private psychological evaluation) and DSM-V (as confirmed in the July 2014 private psychological evaluation).  Additionally, a nexus has been established between his in-service stressors and his PTSD diagnosis (also established in the February 2014 and July 2014 private psychological evaluation and confirmed by the Veteran's competent and credible lay statements).   Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


